Citation Nr: 1747933	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 12, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2016, this matter was remanded for further development.

The Board notes that a March 2017 rating decision awarded a 100 percent schedular rating for PTSD from October 12, 2016.  Special monthly compensation under the provisions of 38 C.F.R. § 3.350(i) was also granted from that date.  Therefore, a claim of TDIU is moot from that point.  See Bradley v. Peake, 22 Vet. App. 280 (2008). Thus, the Board will address whether a TDIU is warranted prior to October 12, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the September 2016 remand, in his September 2011 notice of disagreement, the Veteran argued that even though the VA examiner opined that his heart disease did not prevent sedentary employment, the memory loss post myocardial infarction prevents him from securing gainful employment.  In his November 2011 VA Form 9, the Veteran explained that he was fully able to perform his supervisory responsibilities prior to having a heart attack and bypass surgery in 1997, but, thereafter, his memory was not the same and he could not continue working.

In September 2016, the Board remanded the Veteran's claim for TDIU, in pertinent part, for an examiner to address the question of whether memory loss is a symptom of the Veteran's service-connected heart condition, noting cognitive impairment was recognized after a heart attack in 1997.

Pursuant to the Board's remand, on October 2016 VA heart conditions Disability Benefits Questionnaire examination, the VA examiner opined that the Veteran's heart disability did not impact his ability to work.  In a separate October 2016 VA general medical opinion, she opined that he would not be able to return to his supervisory work noting his shortness of breath and back and leg pain with activity.  However, she noted that he was able to sit for the examination for over an hour and opined that based on his diabetes mellitus and heart disability, he would be able to do some sedentary work that would allow him to get up, move around, and take breaks.  With regard to memory loss, the examiner referenced activities of daily living that were not impacted by any memory loss.  In another October 2016 VA medical opinion, the examiner opined that the Veteran's cognitive impairment may be due to several factors and that the memory loss was less likely as not a symptom of his heart condition.  However, she also stated that she was not able to opine that the heart surgery was definitely the cause of memory loss with cognitive impairment to a degree of 50 percent.

As such, it remains unclear whether the Veteran has memory loss as a symptom of his service-connected heart disability which has impacted his employability.  Thus, an additional addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to an appropriate VA examiner who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the combined impact of the Veteran's service-connected disabilities on his employability.  If such an examination is deemed warranted, one should be scheduled.  

The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner should address the question of whether memory loss is a symptom of the Veteran's service-connected coronary artery disease, noting cognitive impairment was recognized after a heart attack in 1997.

With regard to the period prior to October 12, 2016, the examiner should comment on functional impairment caused solely by the service-connected disabilities (posttraumatic stress disorder, coronary artery disease and diabetes mellitus, type II), to include any memory loss found to be related to his service-connected coronary artery disease, relative to his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience.  The examiner should discuss sedentary employment and whether the service-connected disabilities would preclude certain types of employment. 

The examiner must state whether the Veteran is unable to secure or follow a substantially gainful occupation as opposed to employment that would only be considered marginal.

The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran's age and any disability other than CAD, PTSD and diabetes mellitus, type II, should not be considered or mentioned.

A rationale must be provided for all opinions provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

